

EXHIBIT 10.1
 
NATIONAL PENN BANCSHARES, INC.
EMPLOYEE STOCK PURCHASE PLAN
 
(As amended and restated,
effective December 31, 2006)


The following constitutes the provisions of the Employee Stock Purchase Plan
(the "Plan") of National Penn Bancshares, Inc. (the "Company").


1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Subsidiaries with an opportunity to purchase Common Stock of the Company. It
is the Company's intention to have the Plan qualify as an "Employee Stock
Purchase Plan" under Section 423 of the Code. Accordingly, the provisions of the
Plan shall be construed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code.


2. Definitions.


(a) "Board" means the Board of Directors of the Company.


(b) "Code" means the Internal Revenue Code of 1986, as amended.


(c) "Common Stock" means the Company's common stock, without par value.


(d) "Compensation" means all regular straight-time gross earnings excluding
payments for overtime, incentive compensation, incentive payments, bonuses,
commissions and other compensation. For Employees paid on a commissions only
basis, "straight-time gross earnings" means commissions paid.


(e) "Continuous Status as an Employee" means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company, provided that such leave is for a period of not more
than 90 days or re-employment upon the expiration of such leave is guaranteed by
contract or statute.


(f) "Contributions" means all amounts credited to the account of a participant
pursuant to the Plan.


(g) "Employee" means any person employed by the Company or one of its
Subsidiaries, including any officer of the Company or of one of its
Subsidiaries.


(h) "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(i) "Offering Date" means the first business day of each Offering Period of the
Plan.


(j) "Offering Period" means a period of three (3) months beginning on January 1,
April 1, July 1 or October 1 of each year.


(k) "Purchase Date" means the last day of each Offering Period of the Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(l) "Subsidiary" means a corporation of which not less than fifty percent (50%)
of the voting shares are held by the Company or a Subsidiary, whether or not
such corporation now exists or is hereafter organized or acquired by the Company
or a Subsidiary.


3. Eligibility.


(a) Any person who has been continuously employed as an Employee for at least
three (3) months prior to the Offering Date of a given Offering Period shall be
eligible to participate in such Offering Period under the Plan, subject to the
requirements of Section 5(a) and the limitations imposed by Section 423(b) of
the Code.


(b) No Employee shall be granted an option under the Plan (i) if, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
stock and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Subsidiary, or (ii) which permits his or her rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company and its Subsidiaries to accrue at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.


4. Offering Periods. The Plan shall be implemented by a series of Offering
Periods, with a new Offering Period commencing on January 1, April 1, July 1 and
October 1 of each year. The Plan shall continue until terminated in accordance
with Section 19 hereof.


5. Participation. An eligible Employee may become a participant in the Plan by
completing a subscription agreement on the form provided by the Company and
filing it with the Company prior to the applicable Offering Date, unless a later
time for filing the subscription agreement is set by the Board for all eligible
Employees with respect to a given offering. The subscription agreement shall set
forth the percentage of the participant's Compensation (which shall be not less
than one percent (1%) and not more than ten percent (10%)) to be paid as
Contributions pursuant to the Plan.


6. Method of Payment of Contributions.


(a) The participant shall elect to have payroll deductions made on each payday
during an Offering Period in an amount not less than one percent (1%) and not
more than ten percent (10%) of such participant's Compensation on each such
payday; provided that the aggregate of such payroll deductions during an
Offering Period shall not exceed ten percent (10%) of the participant's
aggregate Compensation during such Offering Period. All payroll deductions made
by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.


(b) Payroll deductions shall commence on the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the Purchase
Date of the offering to which the subscription agreement is applicable, unless
sooner terminated by the participant as provided in Section 10.


(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during an Offering Period, may
increase or decrease the rate of his or her Contributions during such Offering
Period, without withdrawing from the Plan, by completing and filing with the
Company a new subscription agreement within the ten (10) day period immediately
preceding the beginning of any month during the Offering Period. The change in
rate shall be effective as of the beginning of the month following the date of
filing of the new subscription agreement and shall comply with the limits as
provided in Section 6(a).
 
 
 
 

--------------------------------------------------------------------------------

 


(d) To the extent necessary to comply with Section 423(b)(8) of the Code and
Section 3(b) herein, a participant's payroll deductions may be decreased to zero
percent (0%) at such time, during any Offering Period which is scheduled to end
during the current calendar year, that the aggregate of all payroll deductions
accumulated with respect to such Offering Period and any other Offering Period
ending within the same calendar year equals $25,000. Payroll deductions shall
recommence at the rate provided in such participant's subscription agreement at
the beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.


7. Grant of Option.


(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase, on
the Purchase Date of such Offering Period, the number of shares of Common Stock
determined by dividing such Employee's Contributions accumulated prior to such
Purchase Date and retained in the participant's account as of the Purchase Date
by ninety percent (90%) of the fair market value of a share of Common Stock on
the Purchase Date; provided, however, that the maximum number of shares an
Employee may purchase in any one calendar year shall be determined at the
Offering Date by dividing $25,000 by the fair market value of a share of Common
Stock on the Offering Date, and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 12 hereof. The fair
market value of a share of Common Stock shall be determined as provided in
Section 7(b) herein.


(b) The option price per share of the shares offered in a given Offering Period
shall be ninety percent (90%) of the fair market value of a share of Common
Stock on the Purchase Date. The fair market value of a share of Common Stock on
a given date shall be determined as follows, unless a different method of
calculation is required by applicable law:


(i) Based on the closing sale price of a share of Common Stock on the given
date, as reported on The Nasdaq Stock Market (“Nasdaq”) (or on such other stock
exchange on which the Common Stock may be listed);


(ii) If no closing sale price is reported on the given date, then based on the
closing sale price of a share of Common Stock on the next preceding date on
which there was a sale, as reported on Nasdaq (or on such other stock exchange
on which the Common Stock may be listed); or
(iii) If the Common Stock is not listed on Nasdaq or on a stock exchange, by the
Committee in its sole discretion.
 
8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of shares will be exercised
automatically on the Purchase Date of the Offering Period, and the maximum
number of full and fractional shares subject to option will be purchased for him
or her at the applicable option price with the accumulated Contributions in his
or her account. The shares purchased upon exercise of an option hereunder shall
be deemed to be transferred to the participant on the Purchase Date. During his
or her lifetime, a participant's option to purchase shares hereunder is
exercisable only by him or her.
 
 
 
 

--------------------------------------------------------------------------------

 


9. Stock Certificates; Cash Balances; Dividend Reinvestment.


(a) Stock certificates will not be issued to participants for shares purchased
on the Purchase Date. Shares purchased for a participant on a Purchase Date
shall be held in an account for such participant under the Plan, and all rights
accruing to an owner of record of such shares (including voting rights) shall
belong to the participant for whose account such shares are held. A participant
may file a written election with the Company to withdraw some or all of the
shares of Common Stock held in his or her account, in which case a stock
certificate will be issued to such participant for such withdrawn shares.


(b) Each participant in the Plan shall be deemed to have authorized the
collection and accumulation of all dividends paid on shares held in his or her
account and the application of such dividends to the purchase of additional full
and fractional shares of Common Stock as of the dividend payment date, at its
fair market value on such date (without any discount). Fair market value shall
be determined as of the dividend payment date, in the manner set forth in
Section 7(b) hereof.


10. Withdrawal; Termination of Employment.


(a) A participant may withdraw all, but not less than all, of the Contributions
credited to his or her account under the Plan at any time prior to the Purchase
Date of an Offering Period by giving written notice to the Company. All of such
participant's Contributions credited to his or her account will be paid to him
or her promptly after receipt of such notice of withdrawal, and his or her
option for the current period will be automatically terminated, and no further
Contributions for the purchase of shares will be made during the Offering
Period.


(b) Upon termination of a participant's Continuous Status as an Employee prior
to the Purchase Date of an Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account prior to the Purchase
Date will be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, and his or her option will
automatically be terminated.


(c) A participant who withdraws from an Offering Period will not be eligible to
participate again in the Plan until the first anniversary of the Purchase Date
of the Offering Period during which such participant withdrew from the Plan. The
Board, or its committee established under Section 13 hereof, may waive the
non-participation period in its sole discretion. A participant's withdrawal from
an Offering Period will not have any effect upon his or her eligibility to
participate in any similar plan which may hereafter be adopted by the Company.


11. No Interest. No interest shall accrue on the Contributions of a participant
in the Plan.


12. Stock.


(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be 1,000,000 shares, subject to adjustment upon
changes in capitalization of the Company as provided in Section 18. If the total
number of shares which would otherwise be subject to options granted pursuant to
Section 7(a) hereof on the Offering Date of an Offering Period exceeds the
number of shares then available under the Plan (after deduction of all shares
for which options have been exercised or are then outstanding), the Company
shall make a pro rata allocation of the shares remaining available for option
grant in as uniform a manner as shall be practicable and as it shall determine
to be equitable. Any amounts remaining in an Employee's account not applied to
the purchase of Common Stock pursuant to this Section 12 shall be refunded on or
promptly after the Purchase Date. In such event, the Company shall give written
notice of such reduction of the number of shares subject to the option to each
Employee affected thereby and shall similarly reduce the rate of Contributions,
if necessary.
 
 
 
 

--------------------------------------------------------------------------------

 


(b) No participant will have any interest or voting rights in any shares covered
by his or her option until such option has been exercised.


13. Administration. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to (i) adopt, amend
and rescind any rules deemed desirable and appropriate for the administration of
the Plan and not inconsistent with the Plan, (ii) construe and interpret the
Plan, and (iii) make all other determinations necessary or advisable for the
administration of the Plan. The Board, or a committee named by the Board, may
engage a firm or entity to administer the Plan, subject to the Board's or
committee's control and authority.


14. Designation of Beneficiary.


(a) A participant may file with the Company a written designation of a
beneficiary who is to receive any shares and/or cash, if any, from the
participant's account under the Plan upon such participant's death.


(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. Upon the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant's death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its sole discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


15. Transferability. Neither Contributions credited to a participant's account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 14 hereof) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.


16. Use of Funds. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.


17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees promptly
following the Purchase Date, which statements will set forth the amounts of
Contributions, the per share purchase price, the number of shares purchased and
the remaining cash balance, if any.


18. Adjustments Upon Changes in Capitalization; Corporate Transactions.


(a) Subject to any required action by the shareholders of the Company, the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the "Reserves"), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock affected without
receipt of consideration by the Company.
 
 
 
 

--------------------------------------------------------------------------------

 


(b) Upon a proposed dissolution or liquidation of the Company, the Offering
Period will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board.


(c) Upon a sale of all or substantially all of the assets of the Company or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, to shorten the Offering Period then in
progress by setting a new Purchase Date (the "New Purchase Date"). If the Board
shortens the Offering Period then in progress in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board shall notify
each participant in writing, at least ten (10) days prior to the New Purchase
Date, that the Purchase Date for his or her option has been changed to the New
Purchase Date and that his or her option will be exercised automatically on the
New Purchase Date, unless prior to such date he or she has withdrawn from the
Offering Period as provided in Section 10. For purposes of this Section 18, an
option granted under the Plan shall be deemed to be assumed if, following the
sale of assets or merger, the option confers the right to purchase, for each
share of option stock subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of Common Stock
for each share of Common Stock held on the effective date of the transaction
(and if such holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if such consideration received in the
sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent, equal in fair market
value to the per share consideration received by holders of Common Stock in the
sale of assets or merger.


(d) The Board may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, if the Company effects one
or more reorganizations, recapitalizations, rights offerings or other increases
or reductions of shares of its outstanding Common Stock, or if the Company is
consolidated with or merged into any other corporation.


19. Amendment or Termination.


(a) The Board may at any time terminate or amend the Plan. Except as provided in
Section 18, no such termination may affect options previously granted, nor may
an amendment make any change in any option theretofore granted which adversely
affects the rights of any participant. In addition, to the extent, if any,
necessary to comply with Section 423 of the Code (or any successor provision) or
any other applicable law or regulation, the Company shall obtain shareholder
approval in such a manner and to such a degree as so required.
 
 
 
 

--------------------------------------------------------------------------------

 


(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company's processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from such
participant's Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.


20. Notices. All subscription agreements, designations, notices or other
communications by a participant to the Company under or in connection with the
Plan shall be deemed to have been duly given when received in the form specified
by the Company at the location, or by the person, designated by the Company for
the receipt thereof.


21. Conditions Upon Issuance of Shares.


(a) Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of Nasdaq
or any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.


(b) As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.


22. Effective Date; Term of Plan. The Plan was originally approved by the Board
on December 18, 1996 and approved by the shareholders of the Company on April
22, 1997. The Plan, as amended and restated herein effective December 31, 2006,
shall continue in effect for a term through June 30, 2017, provided it is
approved by the Company’s shareholders at the 2007 annual meeting, unless sooner
terminated under Section 19. If the Plan, as amended and restated herein, is not
approved by the shareholders at the 2007 Annual Meeting, it shall terminate on
June 30, 2007, unless sooner terminated under Section 19.


23. Section 16. With respect to persons subject to Section 16 of the Exchange
Act, this Plan is intended to be a "tax-conditioned plan" within the meaning of
Rule 16b-3(c) and to otherwise comply with all applicable conditions of Rule
16b-3 (or any successor rule) under the Exchange Act. Accordingly, the
provisions of the Plan shall be construed in a manner consistent with the
requirements of Rule 16b-3(c).


24. Captions. All section captions in this Plan are for convenience of reference
only.
 
 

--------------------------------------------------------------------------------